Citation Nr: 1540456	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-19 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for pancreatic cancer, to include as secondary to service-connected disabilities.

2.  Entitlement to a dependency allowance for a parent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991 with prior periods of active duty for training.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2012 and August 2013 decisions of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in May 2015.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence to support his claim seeking service connection for pancreatic cancer.  In June 2015, the Veteran's representative submitted additional evidence.  Since the Veteran filed his substantive appeal in December 2013, the Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of the submitted evidence, there is an automatic waiver of AOJ review, and proceeding with a decision is not prejudicial to the Veteran.  38 U.S.C.A. § 7105(e)(1), (2) (West 2014); Pub. L. No. 112-154, § 501(b), 126 Stat. 1165, 1190 (Aug. 6, 2012) (applicable in cases where a substantive appeal is filed on or after February 2, 2013). 


FINDINGS OF FACT

1.  In testimony provided at the May 2015 hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking entitlement to a dependency allowance for a parent.

2.  The evidence is in equipoise as to whether the Veteran's pancreatic cancer is causally related to chemical exposures in Southwest Asia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal regarding entitlement to a dependency allowance for a parent have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for pancreatic cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Dismissal

At the May 2015 Board hearing, the Veteran stated that he wished to withdraw his appeal seeking entitlement to a dependency allowance for a parent.  Board Hearing Tr. at 2.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal seeking entitlement to a dependency allowance for a parent.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  

B.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim of service connection for pancreatic cancer given the favorable nature of the Board's decision.

C.  Legal Criteria and Analysis

The Veteran alleges that his pancreatic cancer is related to chemical exposures during his service in Southwest Asia during the Persian Gulf War.  Alternatively, he contends that pancreatic cancer is secondary to his service-connected disabilities of polyarthralgia with chronic fatigue and depression and hypertension.  Since the Board is granting the Veteran's claim of service connection on a direct theory of entitlement, no further discussion is required regarding secondary service connection.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The record contains multiple treatment records showing the Veteran has pancreatic cancer.  For example, a June 2015 letter from the Veteran's treating physician, Dr. S.A.H., states the Veteran has recurrent pancreatic cancer with hepatic metastases.  See also May 2013 University Pathologists Cytology Report.  Therefore, the first element of the claim of service connection has been met.

The Veteran has testified that during his service he was exposed to chemicals through his work in the motor pool with diesel fuels and exhaust fumes.  He also reported that he slept outside on multiple occasions near burning oil fires and that he would wake up covered in black oil.  Board Hearing Tr. at 5-6.  

The Veteran's DD Form 214 reflects that his military occupational specialty was Motor Vehicle Operator.  It also shows the Veteran participated in Operation Desert Shield/Storm from December 1990 to June 1991.  Service personnel records reflect that he served in Saudi Arabia from January 1991 to May 1991.

A February 1992 service treatment record (STR) states that from February to April 1991 the Veteran was exposed to heavy concentrations of silica dust, oil fumes, vapors, droplets, and ash from burning oil wells.  The STR notes that at times these substances would form a thick coating on the mucus membrane of the nose and other exposed skin and surfaces.  The STR also states that the short term effects from exposure to these substances were irritation of the respiratory tract and the long term effects were unknown.

The Veteran is competent to testify regarding the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2).  The Board also finds his testimony regarding being exposed to fumes and chemicals from working around and with motor vehicles and from sleeping near oil wells to be credible as his service personnel records support his testimony regarding these circumstances.

Therefore, the Board finds that an in-service event is established and that the second element of the claim of service connection for pancreatic cancer has been met.

What remains to be established is that there is a relationship between the Veteran's in-service chemical exposures and pancreatic cancer.

A June 2015 letter from the Veteran's private physician, Dr. S.A.H. explains that pancreatic cancer has no definitive cause, but a number of factors are important in the Veteran's case.  He stated that most cases of pancreatic cancer occur after age 65, many times in diabetics or heavy smokers.  He reported that the Veteran had none of those issues.  He stated that his review of medical references suggests that exposure to certain chemicals, such as pesticides, benzene, certain dyes, and petrochemicals increase the risk of developing pancreatic cancer.  He opined that as a Veteran from the Gulf War, the Veteran was undoubtedly subject to many such exposures.

The Board places substantial weight of probative value on this opinion.  It describes pancreatic cancer and the risk factors associated with the disease in sufficient detail.  It also thoroughly explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issue.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Although Dr. S.A.H.'s opinion does not indicate knowledge of exactly what chemicals the Veteran was exposed to during his Persian Gulf War service, it does reflect knowledge that the Veteran served in Southwest Asia and likely had chemical exposures.  Additionally, as described above, the record supports that the Veteran was exposed to at least some of the chemicals, including petrochemicals, noted by Dr. S.A.H. as causing an increase in the risk of developing pancreatic cancer.  

The record does not contain any contradictory medical opinion regarding the etiology of pancreatic cancer.

Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's pancreatic cancer is related to chemical exposures during service.  Affording the Veteran the benefit of the doubt, service connection for pancreatic cancer is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal seeking entitlement to a dependency allowance for a parent is dismissed.

Service connection for pancreatic cancer is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


